Citation Nr: 1725873	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for ischemic heart disease secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1950 to December 1954, and from July 1956 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2017, a transcript of which is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an April 2010 rating decision, the RO denied the Veteran's service connection claim for a heart condition, subsequently recharacterized as ischemic heart disease.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. The evidence received since the April 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for ischemic heart disease

3. The Veteran is shown to have a current diagnosis of ischemic heart disease.

4. Resolving all doubt in the Veteran's favor, the evidence demonstrates that the Veteran was exposed to herbicide agents during his period of military service.


CONCLUSIONS OF LAW

1. The April 2010 rating decision that denied service connection for a heart condition is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received since the April 2010 rating decision is new and material, and the claim of entitlement to service connection for ischemic heart disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3. The criteria for establishing service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As discussed below, this decision reopens the claim of service connection for a heart disability, and grants entitlement to service connection therefor.  Hence, there is no reason to belabor the impact of notice and assistance requirements, since any defect or omission is harmless.

Whether New and Material Evidence has been Submitted to Reopen the Previously Denied Claim for Entitlement to Service Connection for Ischemic Heart Disease

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

In an April 2010 rating decision, the AOJ determined that the more probative medical evidence of record did not indicate a nexus between the Veteran's currently diagnosed ischemic heart disease, and his active service, including abnormal echocardiogram (EKG) testing at separation.  Critical to this finding was the AOJ's determination that the Veteran had not established exposure to herbicide agents in service.

Since that time, the Veteran has advanced additional evidence, including a February 2015 statement clarifying the nature and character of his service, and testified at a Board hearing, shedding additional light on his service.  The Board finds this evidence "new," because it postdates the April 2010 rating decision.  The Board also finds the new evidence "material," because it bears directly on a point at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for ischemic heart disease may be reopened.

Entitlement to service connection for ischemic heart disease.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for ischemic heart disease will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

On appeal, the Veteran has averred that he was exposed to herbicide agents as a result of his military service; specifically, the Veteran argued on appeal that while serving in the Air Force, he was stationed in Laos, but made frequent trips to Udorn Royal Air Force Base in Thailand to obtain supplies in service of Project 404, a covert mission in which he participated.  VA has determined that U.S. Air Force Veterans who served on certain Royal Thai Air Force Bases, including at Udorn, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicide agents.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Veteran's testimony and consistent statements during the appeal period establish that he frequently witnessed dead vegetation near the perimeter of the Air Base while performing his assigned duties.  These statements are consistent with the nature of the Veteran's service.  Moreover, service personnel records confirm the Veteran was part of Project 404, the location of his assignment listed as "classified," further supporting his contentions.  Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's statements and testimony with respect to his exposure to herbicide agents to be credible, and concludes that exposure to herbicide agents has been demonstrated.

There is no dispute in the record as to the question of a current diagnosis.  The Veteran has been diagnosed with ischemic heart disease during the appeal period, and therefore meets the first service connection requirement of a current disability.  As such, based on his credible statements and testimony, service connection for ischemic heart disease is granted on a presumptive basis.  See 38 C.F.R. §§3.102, 3.307, 3.309.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for ischemic heart disease is reopened.

Service connection for ischemic heart disease is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


